Citation Nr: 1540796	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-27 541 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for foot fungus. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD). 

7.  Entitlement to a total disability based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Mary LeMieux-Fillery, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran reported active duty service from April 1976 to April 1980 with service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted a noncompensable service connection rating for PFB and denied claims of entitlement to service connection for a back condition, pes planus, foot fungus, sleep apnea, acquired psychiatric condition and TDIU.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2015.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Upon a review of the record, the Board finds additional development is necessary.  

Outstanding records

During the July 2015 Board hearing, the Veteran's attorney identified outstanding VA an non-VA treatment records including those from the Philadelphia VAMC, Penn Sleep Center, Mercy Wellness Center, Frankford Aria Hospital and Einstein Hospital.  As such, development to obtain any pertinent VA records, to include all those from the Philadelphia VAMC beyond July 2012, should be completed.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, VA also should afford the Veteran an opportunity to submit authorizations (VA Form 21-2142) to obtain any outstanding private treatment records related to his conditions from the Mercy Wellness Center, Frankford Aria Hospital and Einstein Hospital, or any other relevant private treatment.  

The Veteran identified records during the 2015 Board hearing from the Penn Sleep Center from 2006 or 2007 and stated that there was no further treatment after that time because he started going to the VA.  However, records have been obtained from the Penn Sleep Center from 2004-2005 and were associated with the file in May 2015.  On Remand, clarification is required to clarify whether any updated records exist from the Penn Sleep Center.   

VA examinations

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran's VA treatment records reflect a current diagnosis of sleep apnea.  See e.g., May 24, 2012 VA treatment record.  The Veteran testified at his 2015 Board hearing that sleep apnea onset in service because during this time he felt sleepy and often fell asleep while driving his car.  On one occasion, his staff sergeant questioned him about falling asleep while stationed at the Andrews Air Force Base but he was unsure if anything was ever written down about it.  He reported that he was involved in a few motor vehicle accidents when he was in the Reserves due to falling asleep at the wheel.  One accident occurred on his way to McGuire Air Force Base around approximately January 1980 and his car was totalled during a period of active duty for training (ACDUTRA).  Another accident was in approximately July of 1996 but was not during a period of ACDUTRA. Neither automobile accident involved the police.  As such, the low threshold of McClendon is met and a VA examination is necessary to decide the claim.    

The Veteran's VA treatment records reflect a diagnosis of depression.  See e.g., May 24, 2012 VA treatment record.  The Veteran testified at his 2015 Board hearing that his acquired psychiatric condition onset in service while he was working at Malcolm Grow Medical Center at Andrews Air Force Base in labor and delivery.  He witnessed two stillbirths and he started having bad dreams.  He reported that due to these incidents he asked to transfer to another department and he was transferred to the central supply department and he worked there until discharge.  He testified that a VA psychiatrist told him that he probably had PTSD because of the dreams he was having.  The Veteran's military personnel records reflect service in the Malcolm Grow Medical Center as a service specialist in labor and delivery and then later in central sterile supply.  As such, the low threshold of McClendon is met and a VA examination is necessary to decide the claim.    

The Veteran's VA treatment records reflect complaints of chronic back pain and degenerative joint disease.  See e.g., May 24, 2012 VA treatment record.  While records from the Social Security Administrations note that the Veteran sustained a workplace back injury in October 2009, the Veteran testified at his 2015 Board hearing that his back conditions developed in service due to lifting patients in labor and delivery.  He also reported that his primary care physician told him that his back pain was probably from lifting patients.  As such, the low threshold of McClendon is met and a VA examination is necessary to decide the claim.   

The Veteran and his wife have provided statements asserting the existence of a pes planus and a foot fungus condition.  The Veteran reports having pes planus and foot fungus and that his primary care provider proscribed diabetic footwear for more comfort.  See Veteran's statement received April 17, 2015.  The Veteran's wife reported that the Veteran's feet were in "such bad shape" that they looked as though they should be removed.  See Veteran's wife statement received April 17, 2015.  The Veteran testified during his 2015 Board hearing that he suffered from foot fungus during service and he self-treated.  He additionally reported that although he was not diagnosed with pes planus during service he believed both conditions were caused from wearing the boots.  In a statement received April 17, 2015 he detailed that during basic training he had athletes feet, was always getting corns and his feet became very flat.  As such, the low threshold of McClendon is met and a VA examination is necessary to decide the claim.   

The Veteran's attorney requested an updated PFB examination and noted the last VA skin examination was in April 2015, however, the Veteran indicated the condition had stayed the same since the time of the last examination.  He reported symptoms such as he bled with shaving, had shaving bumps and it itched.  He had "flares" a few times per week which lasted several days.  He used cream to treat the condition but it didn't do much at all.  As symptoms reported are consistent with those reported in the 2015 VA examination, a new VA examination is not necessary prior to adjudication.  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased rating claims because a decision on the latter claims may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the Philadelphia VAMC beyond July 2012 and after securing any necessary authorizations, obtain any outstanding private treatment records including those from the Mercy Wellness center from 2005 to 2007 and the Frankford Aira Hospital and Einstein Hospital from 2012 and beyond.  Any negative responses must be memorialized in the claims file.

Contact the Veteran and clarify whether there are any updated records beyond those already obtained through 2005 from the Penn Sleep Center.  

2.  The AOJ should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any current back condition, pes planus, foot fungus, sleep apnea, and an acquired psychiatric disability to include PTSD.  The claims folder must be reviewed in conjunction with the examinations.  The examinations should provide a complete explanation and rationale for each opinion.

For the Veteran's claimed conditions, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran has a current back, pes planus, foot fungus, sleep apnea or acquired psychiatric disability to include PTSD that was (1) caused by or (2) etiologically related to active duty service.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing the Veteran with a social and industrial survey.

4.  Thereafter, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




